210, 1167 Kensington Cr. N.W Calgary, Alberta Canada T2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech Inc. Successfully Completes 100-Litre cGMP Production of REOLYSIN® CALGARY, AB, July 27, 2009 - Oncolytics Biotech Inc. (“Oncolytics”) (TSX:ONC, NASDAQ:ONCY) announced today that with the support of its contract manufacturer, SAFC Pharma®, a Division of Sigma-Aldrich Corporation, it has successfully completed an initial 100-litre production run of REOLYSIN under cGMP conditions.This run is anticipated to be the first of a series to be completed over the next several years as Oncolytics provides product for its existing clinical trials and continues preparations toward commercial launch of REOLYSIN. “The manufacturing program is an integral part of the Company’s development plan for REOLYSIN,”said Dr. Matt Coffey, Chief Operating Officer of Oncolytics.“With the clinical results reported to date and the expected initiation of our pivotal program this year, keeping pace with the manufacturing process is critical.” About Oncolytics Biotech Inc.
